Title: Louisa Catherine Johnson to John Quincy Adams, 1 November 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Novbr 1st 1796
          
          How my much loved friend Shall I atone. for the uneasiness my last letter caused you— Could my picture at the moment I read those lines so descriptive of your affectionate pain have proved a true index of my soul it would I am persuaded in your gentle bosom

have procured my peace— Allow me to say I saw in yours, or thought I saw an inexpressible something that did not do justice to the sincerity of my affection, and anxious to eradicate every suspicion of being too much elated with your situation, induced me to be thus explicit, but a truce with explanations we are I trust equally convinced and I am certain mutually satisfied—
          You have spoken peace and Oh may it prove our constant attendant— May distrust with all its baneful tribe be far, far from our hearts— At this moment look at my picture and if it expresses the feelings of the original, it greatly exceeds what my pen is capable of— You will ere this I flatter myself have recieved your dispatches, and may they be propitious to my happiness, for be assured my friend whatever declarations I make relative to our longer separation, though voluntary they are no less painful sacrifices, for be assured the world itself without you will ever be an aching void to your
          
            L. C. Johnson
          
        